EXHIBIT 10.81
AMENDMENT NO. ONE
TO THE
ABITIBI-CONSOLIDATED INC.
EXECUTIVE DEFERRED SHARE UNITS PLAN
(As originally adopted, effective January 1, 2006)
Pursuant to Section 3.5 thereof, the Abitibi-Consolidated Inc. Executive
Deferred Share Unit Plan (the “Plan”) is hereby amended by Abitibi-Consolidated
Inc. (the “Corporation”), effective January 1, 2005, to make the following
changes, which are described in the attached summary of changes:

(A)   Subsection (g) of Section 1.2 is amended to read in its entirety as
follows:   1.2   Definitions

• • •

  (a)   “Executive’s Annual Incentive Remuneration” means all performance base
bonus amounts (if any) payable to an Eligible Executive by the Corporation or a
subsidiary of the Corporation in respect of the services provided to the
Corporation or subsidiary by the Eligible Executive in any calendar year;
pursuant to the Annual Incentive Remuneration Performance Criteria set forth in
Appendix I hereto;

• • •

(B)   Subsection (a) of Section 2.1 is amended to read in its entirety as
follows:   2.1   Payment and Deferral of Annual Remuneration

• • •

  (b)   Method of Electing. To elect a form or forms of payment of an
Executive’s Annual Incentive Remuneration, the Eligible Executive shall complete
and deliver to the Secretary of the Corporation a written election by no later
than December 31 of the calendar year immediately preceding the calendar year in
which the Executive’s annual Incentive Remuneration becomes payable or, in the
case of an Eligible Executive whose remuneration from the Corporation or a
subsidiary of the Corporation is subject to United States of America federal
income taxes, effective from and after January 1, 2005, by no

 



--------------------------------------------------------------------------------



 



      later than June 30 of the calendar year immediately preceding the calendar
year in which the Executive’s Annual Incentive Remuneration is earned. The
Eligible Executive’s written election shall designate the percentage of the
Executive’s Annual Incentive Remuneration for the applicable calendar year that
is to be deferred into Deferred Share Units and the percentage to be paid in
cash. In the absence of a designation to the contrary, the Eligible Executive’s
election for the latest calendar year with respect to the percentage of the
Executive’s Annual Incentive Remuneration that is to be deferred into Deferred
Share Units and the percentage that is to be paid in cash shall continue to
apply to all subsequent Executive’s Annual Incentive Remuneration payments until
the Eligible Executive submits another written election in accordance with this
paragraph. An Eligible Executive shall only file one election in respect of the
Executive’s Annual Incentive Remuneration payable in any calendar year and the
election shall be irrevocable for that year. If no election is made, and no
prior election remains effective, the eligible Executive shall be deemed to have
elected to be paid all the executive’s annual Incentive Remuneration for the
applicable calendar year in cash.

• • •

(C)   Section 2.3 is amended to read in its entirety as follows:

Section 2.3     Termination of Service

  (a)   Termination of Service. This subsection (a) only applies to an Eligible
Executive who either (i) has not elected Deferred Share Units after December 31,
2004, or (ii) whose remuneration from the Corporation or a subsidiary of the
Corporation has never been subject to United States of America federal income
tax laws.) An Eligible Executive who has retired from all positions with the
Corporation and any subsidiary of the Corporation as officer, executive and
director, or who, except as a result of death, has otherwise ceased to hold any
such positions with the Corporation and any such subsidiaries, may redeem the
Deferred Share Units credited to the Eligible Executive’s account by filing with
the Secretary of the Corporation a notice of redemption of the Deferred Share
Units in the prescribed form on or before December 15 of the first calendar year
commencing after the date the Eligible Executive retires from or otherwise
ceases to hold such positions. If the Eligible Executive fails to file a notice
of redemption of the Deferred Share Units on or before such December 15, the
Eligible Executive shall be deemed to

2



--------------------------------------------------------------------------------



 



      have filed with the Secretary of the Corporation a notice of redemption on
such December 15. The date on which a notice of redemption is filed or deemed to
be filed with the Secretary of the Corporation is the “Filing Date”. The notice
of redemption filed by the Eligible Executive shall specify that the Eligible
Executive has elected to receive either (i) a lump sum cash payment (net of any
applicable withholdings) (the “Final Payment”) equal to the number of Deferred
Share Units credited to the eligible Executive’s account as of the filing Date
multiplied by the Fair Market Value per Common Share on the Filing Date; or
(ii) the number of Common Shares that may be purchased with the Final Payment on
the basis set out in this paragraph below by the Trustee. The eligible Executive
may also elect on the notice of redemption to receive a percentage of the final
Payment in cash and the remaining percentage of the final Payment by the
purchase of common Shares, in either case in accordance with the preceding
sentence as appropriately amended. If a notice of redemption is deemed to be
filed or the notice of redemption filed does not specify receipt of cash or
Common Shares, the eligible Executive shall be deemed to have elected to receive
the entire payment in cash. Within 7 days following the Filing Date, the
Corporation shall either: (i) if the eligible Executive elected to receive all
or a portion of the final Payment, make such payment to the Eligible Executive;
or (ii) if the eligible Executive elected to receive Common Shares, contribute
all or the appropriate portion of the Final Payment to the Trustee and require
the Trustee to use such amount as soon as practicable thereafter to purchase
Common Shares on the principal Canadian stock exchange on which the Common
Shares are traded. An amount that would otherwise give rise to fractional shares
shall be paid in cash.     (b)   Death of Eligible Executive. This subsection
(b) only applies in the event of the death of an Eligible Executive who either
(i) has not elected Deferred Share Units after December 31, 2004, or (ii) whose
remuneration from the Corporation or a subsidiary of the Corporation has never
been subject to United States of America federal income tax laws. In the event
of the death of such an Eligible Executive, the Corporation shall, within
90 days of the Eligible Executive’s death, make a lump sum cash payment to or
for the benefit of the legal representative or beneficiary of the Eligible
Executive. The lump sum cash payment shall equal the number of Deferred Share
Units credited to the Eligible Executive’s Account on the date of

3



--------------------------------------------------------------------------------



 



      payment multiplied by the Fair Market Value per Common Share on the day
immediately preceding the date of payment. If permitted by applicable law, the
Eligible Executive may appoint a beneficiary of his rights under the Plan.
“Beneficiary” for the purpose of the Plan means a person who is a relation or
dependent of the eligible Executive.     (c)   Death of Eligible Executive after
Retirement. If an Eligible Executive who either (i) has not elected Deferred
Share Units after December 31, 2004, or (ii) whose remuneration from the
Corporation or a subsidiary of the Corporation has never been subject to United
States of America federal income tax laws dies after ceasing to hold all
positions as officer, executive and director of the corporation or any of its
subsidiaries but before filing a notice of redemption with the Secretary of the
Corporation, paragraphs 2.3(a) and (b) shall apply with such modifications as
the circumstances require provided that, in no event shall payment be made later
than December 31 of the first calendar year commencing after the Eligible
Executive ceases to hold the aforementioned positions.     (d)   Subsections
(a), (b) and (c) of this Section 2.3 do not apply to Deferred Share Units
elected by an Eligible Executive after December 31, 2004, if the Eligible
Executive’s remuneration from the Corporation or a subsidiary of the Corporation
was subject to United States of America federal income taxes. The form of
payment of any such Deferred Share Units, must be irrevocably elected by June 30
of the calendar year in which such Deferred Share Units are earned, even though
the payment of the Deferred Share Units value will not be made in cash or in
Common Shares until the Eligible Executive’s retirement, other termination of
service or death. This election must be made by the time just described to
comply with U.S. federal income tax laws. Any such Eligible Executive who
elected Deferred Share Units in lieu of cash in 2005 shall be afforded a one
time opportunity to irrevocably elect by not later than December 30, 2005
either:

      (i) the form of payment of all the Deferred Share Units elected after
December 31, 2005, to be made upon the eligible Executive’s termination of
service, retirement or death; or         (ii) the cancellation of the election
of the Deferred Share Units elected in 2005, in which event, any Annual
Incentive Remuneration earned by the

4



--------------------------------------------------------------------------------



 



      Eligible Executive in 2005 shall be paid to the Eligible Executive
entirely in cash.

      If no election is made by the Eligible Executive by December 30, 2005, the
Eligible Executive shall be deemed to have elected to cancel his 2005 election
of Deferred Share Units.

(D)   Appendix I is added to read as follows:

APPENDIX I
EXECUTIVE ANNUAL INCENTIVE REMUNERATION PERFORMANCE CRITERIA
For each Eligible Executive of the Corporation, it is the Corporation’s policy
to tie annual incentive compensation to measurable corporate and, in most cases,
division results. Consequently, the Corporation uses pre-determined key
performance indicators called “Closely Watched Numbers” (CWNs) to set measurable
stretch targets. These CWNs can be separated into two main categories: corporate
and divisional. Corporate CWNs include 4 or 5 financial indicators usually
chosen from among the following: Return on Capital Employed (ROCE); Earnings
Before Interest, Taxes, Depreciation and Amortization (EBITDA); Cash Flow; and
Cost Improvement Programs. Environment, Health & Safety and Customer
Satisfaction objectives complete the annual corporate CWNs grouping. These
financial criteria account for 70% to 75% of the weighting in the Corporation
CWNs. The Human Resources Committee of the Board of Directors of the Corporation
reviews and recommends to the Board of Directors of the Corporation the
corporate CWNs at the beginning of each year and assesses performance based on
actual results once the financial year is completed. Each division has its own
CWNs.
     In WITNESS WHEREOF, the Corporation has caused this Plan Amendment No. One
to be duly executed this 13th day of December 2005, to be effective as of
January 1, 2005.

                  ABITIBI-CONSOLIDATED INC.,
the Corporation    
 
           
 
  By:
Its:   /s/ Jacques P. Vachon
 
Senior Vice President, Corporate
Affairs and Secretary    
 
     
 
   

5